TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 10, 2019



                                      NO. 03-19-00047-CV


                      Community of Christ and Mark Euritt, Appellants

                                                  v.

  Susan J. Calloway, as Attorney in Fact of Sally Wheeler f/k/a Sarah Wheeler, Appellee




       APPEAL FROM THE 22ND DISTRICT COURT OF HAYS COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE GOODWIN




This is an appeal from the interlocutory order signed by the trial court on December 28, 2018.

Community of Christ and Mark Euritt have filed an agreed motion to dismiss the appeal, and

having considered the motion, the Court agrees that the motion should be granted. Therefore, the

Court grants the motion and dismisses the appeal. The appellants shall pay all remaining costs

relating to this appeal, both in this Court and in the court below.